Exhibit No. 10.1

 

Todd M. Schneider (CA Bar No. 158253)

Carolyn H. Cottrell (CA Bar No. 166977)

W.H. “Hank” Willson, IV (CA Bar No. 233321)

SCHNEIDER WALLACE

COTTRELL BRAYTON KONECKY LLP

180 Montgomery Street, Suite 2000

San Francisco, California 94104

Tel: (415) 421-7100

Fax: (415) 421-7105

TTY: (415) 421-1665

 

  

Alfred J. Landegger (CA Bar No. 84419)

Michael S. Lavenant (CA Bar No. 198765)

Oscar E. Rivas (CA Bar No. 211510)

LANDEGGER, BARON, LAVENANT & INGBER

A Law Corporation

5760 Ventura Blvd., Suite 1200

Encino, CA 91436

Tel: (818) 986-7561

Fax: (818) 986-5147

Shanon J. Carson

BERGER & MONTAGUE, P.C.

1622 Locust Street

Philadelphia, Pennsylvania 19103

Tel: (215) 875-4656

Fax: (215) 875-4604

  

 

Attorneys for Plaintiff Matthew Ozga and

others similarly situated

  

 

Attorneys for Defendant U.S. Remodelers, Inc.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

 

MATTHEW OZGA, on his own behalf

individually and on behalf of others similarly

situated,

 

Plaintiffs,

 

vs.

 

U.S. REMODELERS, INC., U.S.

REMODELERS, INC. dba U.S. HOME

SERVICES, and DOES 1-25, inclusive,

 

Defendants.

 

  

Case No. 3:09-cv-05112 JSW

 

SETTLEMENT AGREEMENT AND RELEASE

 

1



--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT AND RELEASE

1. IT IS HEREBY STIPULATED AND AGREED by and between Defendant U.S. Remodelers,
Inc. and Plaintiff Matthew Ozga, individually and on behalf of the Settlement
Class, as defined herein, and Boris Moshkovich, that the settlement of this
Class Action, subject to the approval of the Court pursuant to Rule 23(e) of the
Federal Rules of Civil Procedure, shall be effectuated under the following terms
and conditions:

I. DEFINITIONS

2. As used in this Settlement Agreement, the following terms shall have the
following meanings:

a. “Claims Administrator” means CPT Group, Inc.

b. “Claim Form” means the form provided for Settlement Class Members to submit
under penalty of perjury in order to obtain a Settlement Award under this
Settlement Agreement, as set forth in Exhibit B attached to this Settlement
Agreement.

c. “Claims Released” with respect to Matthew Ozga and Boris Moshkovich only,
means any and all claims, demands, rights, liabilities, penalties, liquidated
damages, causes of action and other legal responsibilities, of any form
whatsoever, whether based upon federal, state, local, statutory or common law or
any other law, rule or regulation, whether known or unknown, unforeseen,
unanticipated, unsuspected, or latent, that (a) have accrued prior to the date
of preliminary approval of this settlement, and (b) have been or could have been
asserted by Matthew Ozga or Boris Moshkovich, or a successor or assign of
Matthew Ozga or Boris Moshkovich, whether directly, indirectly,
representatively, derivatively or in any other capacity, against any of the
Released Parties.

d. “Claims Submission Period” means the time period of 45 days commencing on the
date when the Class Notices and the Claim Forms are mailed to the Settlement
Class, in which Settlement Class Members may submit their executed Claim Forms
to receive a Settlement Award under this Settlement Agreement.

 

2



--------------------------------------------------------------------------------

e. “Class Action” means the civil action titled Ozga v. U.S. Remodelers, Inc.,
et al., pending in the United States District Court for the Northern District of
California, Case No. 3:09-cv-05112 JSW.

f. “Class Counsel” means (i) Schneider Wallace Cottrell Brayton Konecky LLP and
(ii) Berger & Montague, P.C.

g. “Class Notice” means the Notice of Proposed Class Action Settlement to be
sent to the Settlement Class, pursuant to the terms of the Court’s Preliminary
Approval Order. The Class Notice shall be substantially in the form that is
attached as Exhibit A to this Settlement Agreement.

h. “Defendant” means U.S. Remodelers, Inc.

i. “Effective Date” means the later of (a) the date of entry of the order
granting final approval of this Settlement Agreement by the trial court, if no
objections are timely filed, (b) the date on which the time for all appeals from
objections to the Settlement Agreement has passed, if one or more objections to
the Settlement Agreement is/are filed but no appeal is taken, and (c) if an
appeal is taken, the date on which any reviewing court issues a decision and the
time for further appeal has expired.

j. “Eligible Class Member” means all Settlement Class Members who do not exclude
themselves by opting out from the settlement and who timely submit a valid Claim
Form.

k. “Gross Settlement Amount” means the total amount of funds the Defendant shall
pay in exchange for the release of all Settled Claims and Claims Released. The
Gross Settlement Amount shall be the sum of $1,800,000. In no event shall
Defendant be required to pay anything more than the Gross Settlement Amount,
plus Defendant’s share of FICA and FUTA payroll taxes on the amounts paid to
Eligible Class Members to the extent required by law. Upon a diligent and good
faith review of its payroll records, Defendant has determined that as of
January 13, 2010 there are 269 individuals in the Settlement Class. The
mediation and settlement of this case is based on that figure plus any
additional Settlement Class Members who may be hired between the time of the
execution of this Settlement Agreement and the date the Court preliminarily
approves this Settlement Agreement. If additional Settlement Class Members are

 

3



--------------------------------------------------------------------------------

discovered after the date of execution of this Settlement Agreement, and such
number exceeds ten percent (10%) of the class initially produced then the Gross
Settlement Amount shall be increased pro rata, based on the number of weeks
worked by the additional Settlement Class Members.

l. “Implementation Schedule” means the dates agreed upon by counsel for the
Parties and approved by the Court for implementing the Settlement Agreement. The
Implementation Schedule is attached hereto as Exhibit C.

m. “Net Settlement Amount” means the Gross Settlement Amount less (i) $20,000
set aside for enhancement payments to Matthew Ozga and Boris Moshkovich ($10,000
each) for their efforts in prosecuting this matter; (ii) the payment of
attorneys’ fees to Class Counsel, not to exceed one-third of the Gross
Settlement Amount; (iii) $11,082.28 in Class Counsel’s costs of suit; (iv) an
amount not to exceed $15,000 for the Claims Administrator’s estimated costs of
the settlement administration; and (v) $50,000 set aside for payment of any
agreed and allowed late claims or unanticipated expenses.

n. “Parties” means Matthew Ozga and Defendant U.S. Remodelers, Inc.

o. “Released Party” or “Released Parties” means (i) Defendant; (ii) past or
present subsidiaries, divisions, affiliates, DBA’s, parents, predecessors,
successors or assigns of Defendant; and (iii) any past or present officers,
agents, employees, advisors, insurers, attorneys, or representatives of
Defendant.

p. “Settled Claims,” with respect to the Settlement Class Members, excluding
Matthew Ozga and Boris Moshkovich, means any and all claims asserted or that
could have been asserted by or on behalf of Settlement Class Members based on
the allegations contained in the Complaint in Ozga v. U.S. Remodelers, Inc.,
United States District Court for the Northern District of California Case
No. 3:09-cv-05112 JSW, including but not limited to, any claims (including
penalties recoverable by individuals or Class Members) arising from, based in,
due or related to the amount, calculation or payment of wages and/or commission
and/or piece rate, the timing and/or manner of payment of wages and/or
commissions and/or piece rate, for the failure to pay wages timely, the payment
or nonpayment of overtime, double time, any claimed deductions, any meal and/or
rest period claims and/or any other wages, the reimbursement or failure to
reimburse

 

4



--------------------------------------------------------------------------------

for mileage or other expenses (including tools, equipment, supplies or miles),
itemized wage statements, and/or claims for unfair and/or unlawful business
practice based any of the allegations relating to the claims enumerated in this
definition, whether known or unknown, against the Released Party by or on behalf
of such Settlement Class Members or successors or assigns of any of them
(whether directly, indirectly, representatively, derivatively or in any other
capacity), accruing any time prior to the entry of the Preliminary Approval
Order.

q. “Settlement Agreement” means this Agreement and all Exhibits attached to it.

r. “Settlement Award” means the gross payment that each Settlement Class Member
shall be entitled to receive pursuant to the terms of the Settlement Agreement
if he or she timely submits a valid Claim Form signed under penalty of perjury.

s. “Settlement Class” and “Settlement Class Member” mean any individual who was
employed by U.S. Remodelers in the State of California in the position/job
classification of “Installer,” including trainees and/or apprentices for that
position, at any time between February 17, 2005 and the date of the Preliminary
Approval of this Settlement by the Court, with the exception of any individuals
who choose to be excluded from participating in the settlement by timely opting
out as provided in this Agreement and Class Notice attached hereto as Exhibit A.

t. “Settlement Fairness Hearing” means the hearing to be requested by the
Parties and conducted by the Court, following appropriate notice to the
Settlement Class and an opportunity for Settlement Class Members to participate
in or exclude themselves from the Settlement Class and the proposed settlement,
at which time the Parties will request the Court to approve the fairness,
reasonableness and adequacy of the terms and conditions of the proposed
settlement and this Settlement Agreement and to enter an Order of Final Approval
and Final Judgment.

II. RECITALS

3. Plaintiff Ozga filed his class-action Complaint in the Superior Court of
California for the County of Alameda on February 17, 2009.

 

5



--------------------------------------------------------------------------------

4. On October 1, 2009, the Parties participated in mediation in San Francisco,
California before Michael Loeb, an experienced mediator with JAMS. After the
conclusion of the mediation, the Parties continued their negotiations with the
assistance of the mediator and eventually reached a settlement, subject to Court
approval.

5. Class Counsel and Counsel for Defendant have engaged in extensive
mediation-related discovery, including exchanging hundreds of pages of policy
documents regarding the claims at issue, and time and pay records for the entire
class. Class Counsel also interviewed dozens of Settlement Class Members
regarding their work experiences at U.S. Remodelers, Inc. in California. Class
Counsel made a thorough study of the legal principles applicable to the claims
asserted against Defendant.

6. Based upon Class Counsel’s discovery, investigation, legal evaluation and
taking into account the sharply contested legal and factual issues involved, an
assessment of the uncertainties of complex litigation and the relative benefits
conferred upon the Settlement Class pursuant to this Settlement Agreement, and
the current financial condition of Defendant, Class Counsel have concluded that
a settlement with Defendant on the terms set forth in this Settlement Agreement
is fair, reasonable, adequate and in the best interests of the Settlement Class.

7. Defendant has asserted defenses to the claims alleged in the Class Action and
expressly denies each of the claims asserted against Defendant and any and all
liability arising out of the conduct alleged in the Class Action. Defendant
contends, specifically, that it has complied at all times with the California
Labor Code, the California Code of Regulations, including applicable Wage
Orders, and the California Business and Professions Code, and that it paid
Matthew Ozga, Boris Moshkovich and Settlement Class Members all wages and other
payments owing to them under applicable law. Defendant nevertheless desires to
settle the Class Action. Defendant has concluded that further defense of the
Class Action would be protracted and expensive. Substantial amounts of time,
energy and resources of Defendant and their attorneys have been and, unless this
settlement is made, will continue to be devoted to the defense of the claims
asserted in the Class Action. Defendant has, therefore, agreed to settle in the
manner and upon the terms set forth in this Settlement Agreement in order to put
to rest the claims as set forth in the Class Action.

 

6



--------------------------------------------------------------------------------

8. For purposes of settling this lawsuit, the Parties stipulate and agree that
the requisites for establishing class certification with respect to the
Settlement Class Members as defined above have been and are met.

III. THE CLASS AND COLLECTIVE ACTION DEFINITIONS

9. Class Definition. For settlement purposes only, the Parties agree that the
class may be certified in the Class Action, pursuant to Rule 23 of the Federal
Rules of Civil Procedure, defined as: “All individuals who are currently
employed, or formerly have been employed, by Defendant as non-exempt Installers,
including trainees and/or apprentices for that position, in California at any
time between February 17, 2005 and the date of preliminary approval of this
Settlement Agreement.”

IV. RELEASES

10. Release by Matthew Ozga, Boris Moshkovich and Settlement Class Members. It
is hereby agreed, by and between Matthew Ozga, Boris Moshkovich, and Settlement
Class Members, acting through representative plaintiff Matthew Ozga and Class
Counsel, and Defendant, through their respective counsel of record, and subject
to the approval of the Court, in consideration of the benefits inuring to the
Parties hereto, and without admission of any liability or wrongdoing whatsoever
by Defendant, that upon entry of the Order and Final Judgment:

a. Matthew Ozga and Boris Moshkovich shall be deemed to have released and
discharged the Released Parties from any and all Claims Released, whether known
or unknown.

Matthew Ozga and Boris Moshkovich additionally expressly waive any and all
rights they have under Section 1542 of the Civil Code of the State of
California, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a complete release and discharge, Matthew Ozga and Boris Moshkovich
expressly acknowledge that this Settlement Agreement is intended to include in
its effect, without limitation, claims and causes of action which they do not
know of or suspect to exist in their favor at the time of execution hereof and
that this agreement contemplates the extinguishment of all such claims and
causes of action.

 

7



--------------------------------------------------------------------------------

b. Each Settlement Class Member shall be bound by all terms of the Settlement
Agreement and Order Finally Approving Settlement Agreement and Final Judgment
and shall be deemed to have jointly and severally discharged the Released
Parties from any and all Settled Claims, whether known or unknown, accruing any
time prior to the date of preliminary approval of the Settlement Agreement,
unless he or she timely opts out of the Settlement Agreement.

With respect to the Settled Claims, as defined in paragraph 2(p), Settlement
Class Members expressly waive any and all rights they have under Section 1542 of
the Civil Code of the State of California, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a complete release and discharge of the Settled Claims, as defined
in paragraph 2(p), Settlement Class Members expressly acknowledge that this
Settlement Agreement is intended to include in its effect, without limitation,
Settled Claims, as defined in paragraph 2(p), which they do not know of or
suspect to exist in their favor at the time of execution hereof and that this
agreement contemplates the extinguishment of all such claims.

V. CLASS NOTICE, CLAIMS PROCESS AND SETTLEMENT FAIRNESS HEARING

11. Procedures. As part of this Settlement Agreement, the Parties agree to the
following procedures for requesting the Court’s preliminary approval of the
Settlement Agreement, certifying the Settlement Class, notifying the Settlement
Class, requesting final Court approval of the Settlement Agreement and
processing the Settlement Awards:

12. Preliminary Approval Hearing Date. The Parties will promptly file with the
Court a Joint Motion for Preliminary Approval of Settlement and Provisional
Certification of a Settlement Class and shall appear for a hearing if the Court
so orders.

 

8



--------------------------------------------------------------------------------

13. Submission of Settlement Agreement. The Parties will jointly submit this
Settlement Agreement and supporting exhibits, which shall set forth the terms of
this settlement and will include proposed forms of all notices and other
documents as attached hereto necessary to implement the Settlement Agreement.

14. Request for Preliminary Approval Order. Solely for purposes of this
Settlement Agreement, the Parties will request the Court to enter a Preliminary
Approval Order, preliminarily approving the proposed settlement, certifying the
Settlement Class for settlement purposes only, and setting a date for the
Settlement Fairness Hearing. The Preliminary Approval Order shall provide for
notice of the Settlement Agreement and related matters to be sent to the
Settlement Class as specified herein.

15. Class Notice. Notice of the settlement shall be provided to the Settlement
Class. The Parties believe and agree that the proposed procedures for notice
provide the best practicable notice to the Settlement Class:

a. The Claims Administrator shall be responsible for preparing, printing and
mailing to all Settlement Class Members the Class Notice and Claim Form attached
to this Settlement Agreement as directed by the Court.

b. No later than the date specified in the Implementation Schedule, Defendant
shall provide to the Claims Administrator the last-known addresses, telephone
numbers, and social security numbers of the Settlement Class Members.

c. In order to provide the best notice practicable, the Claims Administrator
will do the following before mailing the Class Notice and Claim Form: (1) run
this class list through the United States Postal Service’s National Change of
Address database (“NCOA”) and (2) perform address searches using public and
proprietary electronic resources which collect their data from various sources
such as utility records, property tax records, motor vehicle registration
records (where allowed) and credit bureaus.

d. No later than the date specified in the Implementation Schedule, the Claims
Administrator shall send a copy of the Class Notice substantially in the form
attached hereto as Exhibit A, and a Claim Form substantially in the form
attached hereto as Exhibit B, to all members of the Settlement Class via
first-class mail, postage prepaid, using the most current mailing address
information available as set forth above.

 

9



--------------------------------------------------------------------------------

e. Any Class Notice returned to the Claims Administrator as non-delivered before
the deadline set forth in the Implementation Schedule for Class Members to mail
Claim Forms shall be sent to the forwarding address affixed thereto. If no
forwarding address is provided for a Class Notice that is returned as
non-delivered, then such Class Notices will be re-sent by the Claims
Administrator after the address is updated using reasonable efforts. The
undelivered Class Notices will be re-sent within five days after the Claims
Administrator receives notice that the Class Notice was undeliverable. The
Claims Administrator shall also call last-known telephone numbers (and telephone
numbers updated through public and proprietary databases) of Settlement Class
Members whose Class Notice is returned as non-delivered to attempt to obtain
their current addresses. For a period not to exceed 45 days from the date
specified in the Implementation Schedule for the initial mailing of the Class
Notice and Claim Form, the Claims Administrator will continue to use reasonable
efforts to obtain current addresses for Settlement Class Members whose Class
Notice and Claim Form are returned as non-deliverable, and Claim Forms received
within said 45-day period shall be deemed timely.

f. The objection deadline shall not be extended pro-rata for members of the
Settlement Class whose original notices are re-mailed pursuant to Paragraph
15(e).

g. The Claims Administrator shall send a reminder postcard, based on the
language of the Class Notice, to all Settlement Class Members who have not
submitted Claim Forms, Notices of Objection, or Requests for Exclusion on or
about 21 days after the mailing of the notice.

h. No Settlement Class Member shall have the right to obtain any payment through
this Settlement Agreement unless the Class Member submits a completed Claim
Form, signed under penalty of perjury, on or before the deadline set forth in
the Implementation Schedule, except that the Claims Administrator shall make use
of the $50,000 held back from the Gross Settlement Amount to pay Settlement
Awards to Settlement Class Members who submit a Claim Form containing all the
necessary information within six months of the date of Final

 

10



--------------------------------------------------------------------------------

Approval of the Settlement Agreement. In addition, the Claims Administrator,
upon agreement by all counsel, may determine that there is good cause to extend
the date for mailing a particular Claim Form, or the Court may find good cause
to extend the date for mailing a particular Claim Form, or the Parties may agree
that there is good cause to extend the date for mailing a particular Claim Form

16. Requests for Exclusion. The Class Notice shall provide that Settlement Class
Members who wish to exclude themselves from the settlement must submit a written
statement requesting exclusion from the settlement (“opt-out”), postmarked on or
before 30 days from the mailing of the Class Notice. Such written request for
exclusion must contain the name, address and telephone number of the person
requesting exclusion and the dates of his or her employment by Defendant. The
opt-out must be personally signed by the Settlement Class Member who seeks to
opt out. No opt-out request may be made on behalf of a group of Settlement Class
Members. The opt-out request must be sent by mail to the Claims Administrator
and must be timely postmarked as set forth above, except that the Claims
Administrator may, upon consultation with counsel for all Parties and good cause
shown, extend the due date for mailing the opt-out request. The postmark date of
the mailing envelope shall be the exclusive means used to determine whether a
request for exclusion (opt-out) has been timely submitted. Any Settlement Class
Member who requests exclusion (opts out) of the settlement will not be entitled
to any Settlement Award and will not be bound by the Settlement Agreement or
have any right to object, appeal or comment thereon. Good cause shall be deemed
to be either a failure to receive timely notice or any physical, psychological
or other incapacity that prevents the Settlement Class Member from exercising
their rights contained in this agreement. The Claims Administrator shall request
written proof of good cause from any Settlement Class Member wishing to extend a
deadline contained herein, including requests for exclusion, objections, or
participation in the settlement.

17. Objections. The Class Notice shall provide that those members of the
Settlement Class who wish to object to the settlement must mail a written
statement of objection on or before the date set forth in the Implementation
Schedule to the Claims Administrator. The postmark date of the mailing shall be
the exclusive means for determining that a Notice of Objection is timely.

 

11



--------------------------------------------------------------------------------

The Notice of Objection must state the basis for the objection. Members of the
Settlement Class who fail to make objections in the manner specified above shall
be deemed to have waived any objections and shall be foreclosed from making any
objection (whether by appeal or otherwise) to the Settlement Agreement, and
shall not be allowed to speak at the final approval hearing. In the event that
an individual submits a request for exclusion and an objection and/or Claim
Form, the Claims Administrator will use reasonable efforts to contact the
individual via telephone and/or U.S. Mail to determine whether they want to opt
out of the settlement or participate in the settlement. If the Claims
Administrator is unable to contact the individual and obtain a resolution by the
time for an individual to file a Claim Form, object or opt-out, the individual
will be deemed to have elected to participate in the settlement and shall become
a Settlement Class Member. A Settlement Class Member who files an Objection
under this paragraph must still file a Claim Form to participate in the
settlement and obtain a Settlement Award.

18. No Encouragement of Objections or Appeals. At no time shall any of the
Parties, Boris Moshkovich, or their counsel seek to solicit or otherwise
encourage members of the Settlement Class to submit written objections to the
settlement or appeal from the Order and Final Judgment.

19. Determination of Settlement Award Eligibility.

a. Submission of Valid Claim Form and Provision for Payment of Late Claims. All
Settlement Class Members who submit a valid and timely Claim Form will be
eligible to receive a Settlement Award. A Claim Form will be considered timely
if it is postmarked no later than 45 days after the date upon which the Class
Notice and Claim Form are mailed to Settlement Class Members. In addition, the
Claims Administrator shall use the $50,000 held back from the Gross Settlement
Amount to pay Settlement Awards to Settlement Class Members who submit Claim
Forms within six months after Final Approval of the Settlement Agreement is
granted, containing all the necessary information to render it valid but for the
tardiness. Payment of said late claims will continue until that $50,000 amount
is exhausted. Any costs related to payment of late claims shall come from the
same $50,000 held back, unless the cost has already been included in the fee
charged by the Claims Administrator to process this Settlement Agreement. In no
event

 

12



--------------------------------------------------------------------------------

shall such late claims be deemed to create any additional obligations for
further funds from anyone. The Claim Form shall include instructions on how to
submit the form, and shall notify recipients that the form must be completed,
signed under penalty of perjury and postmarked by no later than the date
specified in the Implementation Schedule. The Claim Form shall also include the
number of weeks worked by the Settlement Class Member and the estimated
Settlement Award to be paid to the Settlement Class Member, which shall be based
upon the current estimated Net Settlement Amount as set forth in Paragraph 2(m)
above, and which may be different in the final calculation.

b. Late Claim Forms. Claim Forms submitted by Settlement Class Members which are
postmarked subsequent to the cut-off date set forth to submit a valid Claim Form
shall be forwarded by the Claims Administrator to Class Counsel and Defendant’s
counsel. The Claim Form shall be deemed valid as a late claim by the Claims
Administrator if the Claim Form contains all of the necessary information for a
valid claim, unless either Party objects to its validity within ten (10) days of
being served with a copy of the Claim Form by the Claims Administrator. If one
party objects and the other party disagrees with the reason for the objections,
the Parties shall engage the Dispute Resolution procedures contained in this
Agreement. These claims shall be deemed valid only to the extent that they will
be paid from the $50,000 fund set aside to pay claims. Defendant shall pay the
employer’s share of payroll taxes as set forth in paragraph 26(d) in the event
that a late claim meets the “good cause” standard set out in paragraph 16. If
the late claim does not meet the good cause standard set out in paragraph 16,
the employer’s share of payroll taxes shall be taken from the $50,000 set aside
to pay the late claims.

20. Interim Report by the Claims Administrator. No later than seven (7) days
prior to the date of the Settlement Fairness Hearing, the Claims Administrator
shall provide counsel for the Parties with a declaration setting forth: (a) due
diligence and proof of mailing of the Class Notice; (b) the total number of
Settlement Class Members who were sent the Class Notice; and (c) the total
number of Settlement Class Members who filed timely requests for exclusion or
objections to the settlement, along with the complete copies of all requests for
exclusion and objections received, including the postmark dates for each request
for exclusion or objection.

 

13



--------------------------------------------------------------------------------

21. Settlement Fairness Hearing. At a reasonable time after the Court has
preliminarily approved the Settlement Agreement but no earlier than 101 days
after the filing of the motion requesting preliminary approval of the Settlement
Agreement to provide CAFA Notice, the Court shall conduct a Settlement Fairness
Hearing to determine final approval of the settlement along with the amounts
properly payable for (i) attorneys’ fees and costs; (ii) the payments to Matthew
Ozga and Boris Moshkovich for their time and effort in prosecuting this matter,
(iii) the costs of administration of the settlement, and (iv) the amount
withheld from the settlement amount for the payment of late claims or
unanticipated expenses. Upon final approval of the settlement by the Court at or
after the Settlement Fairness Hearing, the Parties shall present the Final Order
to the Court for its approval and entry and dismiss the case with prejudice.
After entry of the Order, the Court shall have continuing jurisdiction for
purposes of addressing (i) settlement administration matters; and (ii) such
post-Final Order matters as may be appropriate under Court rules or as set forth
in this Settlement Agreement.

22. Implementation Schedule. The Implementation Schedule shall govern
implementation of the Settlement Agreement, and that the dates set forth in the
Implementation Schedule shall only be continued based on (1) the mutual consent
of counsel for the Parties, (2) delays due to the Court’s schedule, or (3) by
Order of the Court.

VI. SETTLEMENT FUNDS AND SETTLEMENT AWARD CALCULATION

23. Gross Settlement Amount.

a. Deposit. Immediately upon receiving a fully executed Settlement Agreement or
as soon after as the Claims Administrator is able to set up the Qualified
Settlement Fund and communicates the necessary information to Defense Counsel,
Defendant shall deliver $500,000 to the Claims Administrator, which the Claims
Administrator will immediately deposit into a Qualified Settlement Fund pursuant
to Internal Revenue Code Section 1.468B-1. As soon as the Qualified Settlement
Fund is established, Defendant shall execute an election statement provided by
the Claims Administrator which shall be affixed to the initial tax return of the
Qualified Settlement Fund in order to establish the start date of the Qualified
Settlement Fund. Defendant shall have the right to any interest earned by the
initial $500,000 deposit from the date of deposit to

 

14



--------------------------------------------------------------------------------

the Effective Date of the Settlement or to use such interest to offset against
the remaining $1,300,000. Within five (5) business days of Effective Date and
subject to the conditions specified in this Settlement Agreement, Defendant
shall deliver $1,300,000 to the Claims Administrator, to complete the payment of
the Gross Settlement Amount of $1,800,000. Upon receipt of the $1,300,000, the
Claims Administrator immediately shall transfer the Gross Settlement Amount into
the Qualified Settlement Fund. No party shall have any further obligation or
liability for any payment under this Agreement to Matthew Ozga, Boris Moshkovich
or to the Eligible Class Members.

b. Disbursement by Claims Administrator. All disbursements shall be made from
the Qualified Settlement Fund account. The Claims Administrator shall be the
only entity authorized to make withdrawals or payments from the Qualified
Settlement Fund Account, and disbursements shall only be made after the Parties
have been provided and approved a report of all payments to be made. The Claims
Administrator shall have the obligation to return the entire Qualified
Settlement Fund (including all income and/or interest generated by the Qualified
Settlement Fund) in its pro rata shares to Defendant at Defendant’s election,
less any amount for payment for work done by the Claims Administrator, in the
event of failure or revocation of settlement, as defined in Paragraphs 31 or 32,
or in the event that this Settlement Agreement: (i) does not receive final
approval of the Court; (ii) is modified or reversed on appeal; or (iii) is
otherwise rendered null and void.

c. Interest. The interest on the funds deposited by Defendant will inure pro
rata to the party to whom the underlying funds are ultimately paid out, subject
to the conditions of 23(a), above.

24. Order of Payments. Within five business days after Final Approval, and
before any Settlement Awards are paid to Eligible Class Members who timely
submit valid Claim Forms, the Claims Administrator shall make payments from the
Qualified Settlement Fund pursuant to Paragraph 25 below for (a) the enhancement
payment to Matthew Ozga and Boris Moshkovich for their efforts in prosecuting
this matter; (b) the attorneys’ fees and costs to Class Counsel awarded by the
Court; (c) the costs of administration of this settlement by the Claims
Administrator; and (d)

 

15



--------------------------------------------------------------------------------

the amount to be set aside for any agreed or allowed late claims or
unanticipated expenses. Once the payments designated above have been made, the
balance remaining shall constitute the Net Settlement Amount from which
Settlement Awards shall be calculated.

25. Matthew Ozga and Boris Moshkovich, Class Counsel, Costs of Administration,
and Hold-Back Fund. Subject to Court approval and for purposes of effectuating
this Settlement Agreement, the following amounts shall be paid by the Claims
Administrator from the Gross Settlement Amount:

a. Enhancement Payment for Matthew Ozga and Boris Moshkovich. Subject to Court
approval and in exchange for the release of all Claims Released, an enhancement
fund in the amount of $20,000 will be paid to Matthew Ozga and Boris Moshkovich
($10,000 each) for their efforts in prosecuting this matter. The Qualified
Settlement Fund shall issue a Form 1099 for these payments.

b. Class Counsel.

(i) The reasonable attorneys’ fees requested by Class Counsel shall not exceed
one-third of the Gross Settlement Amount, or $600,000. These amounts will
compensate Class Counsel for work already performed in this case and all of the
work remaining to be performed in this case, including but not limited to
documenting the Settlement Agreement, securing Court approval of the Settlement
Agreement, making sure that the Settlement Agreement is fairly administered and
implemented and obtaining dismissal of the action. Said fees and costs are
included in the Gross Settlement Amount.

(ii) Defendant and its attorneys agree not to oppose any application or motion
by Class Counsel for attorneys’ fees and costs up to those amounts, so long as
any such application or motion is consistent with the provisions of this
Settlement Agreement, and Class Counsel agrees not to petition the Court for any
additional payments for fees, costs or interest.

(iii) The Claims Administrator shall pay the attorneys’ fees and costs set forth
above from the Qualified Settlement Fund on the fifth business day following the
Effective Date.

 

16



--------------------------------------------------------------------------------

(iv) The attorneys’ fees and costs approved by the Court shall constitute full
satisfaction of Defendant’s obligations to pay amounts to any person, attorney
or law firm for attorneys’ fees, expenses or costs in the Class Action incurred
on behalf of Matthew Ozga, Boris Moshkovich and/or the Settlement Class, and
shall relieve Defendant from any other claims or liability to any other attorney
or law firm for any attorneys’ fees, expenses and/or costs to which any of them
may claim to be entitled to on behalf of Matthew Ozga, Boris Moshkovich and/or
the Settlement Class. Class Counsel further agrees that any allocation of fees
between or among Class Counsel and any other attorney representing Matthew Ozga
or Boris Moshkovich and/or the Settlement Class shall be the sole responsibility
of Class Counsel, and Class Counsel agrees to indemnify and hold harmless
Defendant from any claim or liability by any other party claiming or seeking to
claim any attorneys’ fees or costs.

(v) A Form 1099 shall be provided to Class Counsel for the payments made to
Class Counsel. Class Counsel shall be solely and legally responsible to pay any
and all applicable taxes on the payment made to Class Counsel. Class Counsel
agrees to indemnify and hold harmless Defendant and the Qualified Settlement
Fund from any claim or liability for taxes, penalties or interest for which
Class Counsel is responsible as a result of the payment or any allocation of the
payment made to Class Counsel.

c. Costs of Administration. Neither the Settlement Class nor Class Counsel shall
have any responsibility or liability with respect to any administration costs
incurred in connection with the administration of, and the distribution from,
the Net Settlement Amount. All fees, costs, expenses and other claims
administration by the Claims Administrator shall be paid from the Gross
Settlement Amount as set forth in this Settlement Agreement. The Claims
Administrator shall, no later than ten (10) days after the Parties file their
Joint Motion for Preliminary Approval of Settlement, provide the Court and
counsel for the Parties with an estimate of such costs of administration, which
at this time are not expected to exceed $15,000. Seven (7) days prior to the
Settlement Fairness Hearing, the Claims Administrator shall provide the Court
and counsel for the Parties with a statement detailing the costs of
administration. The Parties agree to cooperate in the settlement administration
process and to make all reasonable efforts to control and minimize the costs and
expenses incurred in the administration of the settlement.

 

17



--------------------------------------------------------------------------------

d. In order to ensure the proper administration of this Settlement Agreement,
the $50,000 hold back amount shall be allocated from the Gross Settlement Amount
for payment of any agreed and allowed late claims or unanticipated expenses, as
provided in paragraph 19. In the event this amount is not exhausted by the
payment of late claims and unanticipated expenses, the unexhausted amount will
be donated to the Legal Aid Society – Employment Law Center (as cy pres
recipient).

e. The rulings of the Court relating to Class Counsel’s fees, costs, or
enhancement payments, which the Court exercises under its own discretion, shall
not affect the validity of the underlying settlement.

26. Settlement Awards to Eligible Class Members. Solely for purposes of
effectuating this Settlement Agreement and in exchange for the release of
Settled Claims, an Eligible Class Member who submits a timely and properly
completed Claim Form (as set forth in the attached Exhibit B) to the Claims
Administrator shall be paid a Settlement Award from the Net Settlement Amount.
The Claims Administrator, subject to Court approval, shall be responsible for
receiving and reviewing the Claim Forms submitted by members of the Settlement
Classes and for determining eligibility for, and the amount of, the Settlement
Awards to be paid to Eligible Class Members. The Claims Administrator will
receive or have access to personnel and payroll records from Defendant that will
permit it to verify each Eligible Class Member’s Settlement Award as follows:

a. The Claims Administrator will verify the number of weeks worked by each
Settlement Class Member between February 17, 2005 and the date of preliminary
approval of this Settlement Agreement.

b. The Claims Administrator will calculate an award for each Eligible Class
Member as follows: each Eligible Class Member’s weeks worked between
February 17, 2005 and the date on which the Court grants preliminary approval
will be divided by the total number of weeks worked by all Eligible Class
Members between February 17, 2005 and the date on which

 

18



--------------------------------------------------------------------------------

the Court grants preliminary approval, to obtain each Eligible Class Member’s
“settlement share.” This “settlement share” will then be multiplied by the Net
Settlement Amount available for settlement awards to determine each Eligible
Class Member’s Settlement Award. For example, if Eligible Class Member Sally
Garcia worked 10 weeks, and the Eligible Class Members as a whole worked 1,000
weeks, then Ms. Garcia’s “settlement share” would be .01. If the net settlement
amount is $100,000, then Ms. Garcia’s Settlement Award would be .01 multiplied
by $100,000, or $1,000. Settlement Awards for Eligible Class Members who submit
valid but untimely Claim Forms will be calculated using the same calculation as
above.

c. Settlement Awards shall be paid to Eligible Class Members no later than the
date specified in the Implementation Schedule.

d. All parties agree that 30% of each Settlement Award shall be treated as back
wages paid by Defendant to each Eligible Class Member. Accordingly, on each
Settlement Award, the Claims Administrator shall effectuate federal and
applicable state income and employment tax withholding as required by law with
respect to 30% of each Settlement Award distributed, and Defendant shall pay its
share of the employer’s portion of all required FICA and FUTA taxes on such
amounts. Defendant shall pay these taxes, which amount shall be deposited into
the Qualified Settlement Fund after the Settlement Awards are mailed to Eligible
Class Members on the date specified in the Implementation Schedule, in addition
to the $1,800,000 constituting the Gross Settlement Amount. Amounts withheld
will be remitted by the Claims Administrator from the Qualified Settlement Fund
to the appropriate governmental authorities. In addition, the Parties agree that
30% of the Settlement Award will be treated as refunds for mileage and expense
reimbursement. The remaining 40% of each such Settlement Award shall be treated
by all Parties as non-wage penalties or other non-wage damages, to be reported,
along with the 30% mileage and expense reimbursement, to the Eligible Class
Member on an IRS Form 1099, and shall not be subject to FICA and FUTA
withholding taxes. Defendant shall cooperate with the Claims Administrator to
provide payroll tax information to the Claims Administrator as shall be
necessary to accomplish the income and employment tax withholding on the wage
portion of each Settlement Award, and the Form 1099 reporting for the non-wage
portion of each Settlement Award.

 

19



--------------------------------------------------------------------------------

e. All eligibility and Settlement Award determinations shall be based on
personnel and payroll records that Defendant will make available as needed to
the Claims Administrator. There is a rebuttable presumption that Defendant’s
personnel and payroll records are correct, but Eligible Class Members will have
the opportunity, should they disagree with Defendant’s records, to provide
documentation and/or an explanation to show contrary employment dates. Each
Claim Form will contain the number of weeks worked by the Settlement Class
Member to whom it is sent, and an estimated Settlement Award based upon 100%
participation in the settlement. If there is a dispute or contrary evidence, the
Claims Administrator shall evaluate and make a determination based on all the
information provided. Prior to rejecting a Settlement Class Member’s
documentation or explanation of disagreement, the Claims Administrator shall
provide notice of the issue to Class Counsel and Defendant’s counsel and at
least five (5) business days for them to propose an amicable resolution of the
issue through meet and confer. The Claims Administrator’s decision regarding the
weeks worked will be final. The Claims Administrator will notify the Settlement
Class Member, Class Counsel and Defendant’s counsel by mail of its decision.

f. The Parties may seek review of a determination of the Claims Administrator or
other dispute regarding the interpretation or implementation of the Settlement
Agreement by the Court after the Parties confer in good faith in an effort to
resolve any disagreement. Matters shall be brought to the Court’s attention in
the form of a joint letter brief not to exceed 10 single-spaced pages. The Court
may order discovery necessary to resolve the disagreement for good cause shown.

g. The Claims Administrator shall pay all Settlement Awards no later than the
date specified in the Implementation Schedule.

h. All checks for Settlement Awards shall remain valid and negotiable for 365
days from the date of their issuance and may thereafter automatically be
canceled if not cashed by an Eligible Class Member within that time, at which
time the Eligible Class Member’s right to

 

20



--------------------------------------------------------------------------------

recover any Settlement Award will be deemed void and of no further force and
effect. All funds from checks not cashed shall be distributed to the Legal Aid
Society – Employment Law Center as a cy pres recipient. The Claims Administrator
will include with the checks a letter stating that the check must be cashed or
deposited within 365 days or it will be cancelled, unless the information can be
included in the face or back of the check.

i. The aggregate amount of the Settlement Awards to Eligible Class Members shall
not under any circumstances exceed the Net Settlement Amount. Other than to
Matthew Ozga and Boris Moshkovich as set forth herein, Defendant shall have no
obligation to pay any amounts to Eligible Class Members in excess of approved
claims for Settlement Awards as calculated in accordance with this Settlement
Agreement.

27. Completion of and Report on Settlement Administration. The Claims
Administrator shall keep counsel for the Parties apprised of all distributions
from the Net Settlement Amount. Administration of the settlement shall be
completed on or before the date specified in the Implementation Schedule. Upon
completion of administration of the settlement, the Claims Administrator shall
provide written certification of such completion and provide proof of payment to
the Court and counsel for the Parties. The Claims Administrator also shall
furnish counsel for the Parties with a report showing the names, amounts and
dates of each payment.

28. Date of Distribution. In no event shall there be any distribution from the
Net Settlement Amount to Matthew Ozga, Boris Moshkovich or any Eligible Class
Member until after the Effective Date.

29. No Claim Based Upon Distributions or Payments in Accordance with this
Settlement Agreement. No person shall have any claim against Defendant or any of
the Released Parties, Matthew Ozga and Boris Moshkovich, the Settlement Class,
Class Counsel or the Claims Administrator based on distributions or payments
made in accordance with this Settlement Agreement.

 

21



--------------------------------------------------------------------------------

VII. DISPUTE RESOLUTION

30. Except as otherwise set forth herein, all disputes concerning the
interpretation, calculation or payment of settlement claims, or other disputes
regarding compliance with this Settlement Agreement shall be resolved as
follows:

a. If either party at any time believes that the other party has breached or
acted contrary to the Settlement Agreement, that party shall notify the other
party in writing of the alleged violation.

b. Upon receiving notice of the alleged violation or dispute, the responding
party shall have ten (10) days to correct the alleged violation and/or respond
to the initiating party with the reasons why the party disputes all or part of
the allegation.

c. If the response does not address the alleged violation to the initiating
party’s satisfaction, the Parties shall negotiate in good faith for up to ten
(10) days to resolve their differences.

d. If the Parties are unable to resolve their differences after twenty
(20) days, either party may file an appropriate motion for enforcement with the
Court. The briefing of such motion should be in letter brief form and shall not
exceed five (5) single-spaced pages (excluding exhibits).

VII. FAILURE OF SETTLEMENT; RIGHT TO WITHDRAW PROVISION;

APPELLATE REVIEW

31. Effect of Revocation or Failure of Settlement. In the event that the
settlement does not become final for any reason, this Settlement Agreement shall
be null and void and any order entered by the Court in furtherance of this
settlement shall be treated as void ab initio. In such a case, the Parties shall
return to the status quo as if the Parties had not entered into this Settlement
Agreement and all orders, documents, negotiations, shall be treated as null,
void and of no force or effect and cannot be used to the detriment or prejudice
of any party. Furthermore, all evidence relating to the Settlement Agreement and
all negotiations shall not be admissible or discoverable in the Class Action or
otherwise. In addition, any funds used or to be used to pay Settlement Awards,
the enhancement payment to Matthew Ozga and Boris Moshkovich, and attorneys’
fees and costs

 

22



--------------------------------------------------------------------------------

to Class Counsel shall be returned to their respective status as of the date and
time immediately prior to the execution of this Settlement Agreement, and the
Parties shall proceed in all respects as if this Settlement Agreement had not
been executed. The Claims Administrator will be paid 50/50 by the Parties for
its costs through the date it is notified that the settlement will not proceed.

32. Defendant’s Right to Withdraw from Agreement. If more than fifteen percent
(15%) of the individuals who come within the class definition contained herein
choose to exclude themselves (Opt-out) from participating in the settlement
contained in this Settlement Agreement, the Defendant shall have the option,
notwithstanding any other provision contained in this Settlement Agreement, at
its sole discretion to withdraw from this Settlement Agreement (“Right to
Withdraw”). If the Defendant exercises its Right to Withdraw, then the rights
and obligations contained in paragraph 31 above will enter into effect, except
that Defendant shall be responsible for the full costs incurred to that date by
the Claims Administrator. The Claims Administrator shall provide a list of the
individuals who have chosen to be excluded from participating in this settlement
within ten (10) business days after the time to opt out has expired. If the
Defendant elects to exercise its Right to Withdraw under this provision,
Defendant shall notify Class Counsel in writing no later than fourteen
(14) business days after receipt from the Claims Administrator the list of the
individuals who opt out of the settlement.

33. Impact of Appellate Review. In the event an appeal is filed from any of the
Court’s Orders, or any other appellate review is sought prior to the Effective
Date, administration of the settlement shall be stayed pending final resolution
of the appeal or other appellate review, except that the Claims Administrator
will be paid by party who files the appeal for its costs through the date it is
notified that the settlement has been stayed by appellate review. If both
Parties appeal, the cost will be shared equally.

IX. MISCELLANEOUS

34. The Parties agree to diligently prepare and execute this Settlement
Agreement and the Motion for Preliminary Approval of Settlement.

 

23



--------------------------------------------------------------------------------

35. Various Proceedings Stayed. The Parties agree to hold all proceedings in the
Class Action, except such proceedings as may be necessary to implement and
complete the Settlement Agreement, in abeyance pending the Settlement Fairness
Hearing to be conducted by the Court.

36. Defense Fees and Costs. Defendant’s own attorneys’ fees and legal costs and
expenses incurred in the Class Action shall be borne by that Defendant from
Defendant’s separate funds and not from the Gross Settlement Amount.

37. Amendment or Waiver Only in Writing. This Settlement Agreement may be
amended or modified only by a written instrument signed by counsel for all
Parties or their successors-in-interest. No rights hereunder may be waived
except in writing.

38. Entire Agreement. This Settlement Agreement and any attached Exhibits
constitute the entire agreement between the Parties relating to the Settlement
and transaction contemplated thereby. All prior or contemporaneous agreements,
understandings and statements, whether oral or written, and whether by a party
or its counsel, are merged herein. No oral or written representations,
warranties or inducements have been made to any party concerning this Settlement
Agreement or its Exhibits other than the representations, warranties and
covenants contained and memorialized in such documents.

39. Authorization to Execute Agreement and Effectuate Settlement and Agreement
to Cooperate. Counsel for all Parties warrant and represent that they are
expressly authorized by the Parties whom they represent to negotiate this
Settlement Agreement and to take all appropriate action required or permitted to
be taken by such Parties pursuant to this Settlement Agreement to effectuate the
terms hereof, and to execute any other documents required to effectuate the
terms of this Settlement Agreement. The Parties and their respective counsel
will cooperate with each other and use their best efforts to effect the
implementation of the Settlement Agreement. In the event the Parties are unable
to reach agreement on the form or content of any document needed to implement
the Settlement Agreement, or on any supplemental provisions that may become
necessary to effectuate the terms of this Settlement Agreement, the Parties may
seek the assistance of the Court to resolve such disagreement. The person
signing this Settlement Agreement on behalf of Defendant represents and warrants
that he/she is authorized to sign this Settlement Agreement on behalf of
Defendant.

 

24



--------------------------------------------------------------------------------

40. Binding Upon Successors and Assigns. This Settlement Agreement shall be
binding upon, and inure to the benefit of, the successors or assigns of the
Released Parties and the Parties, as previously defined.

41. No Prior Assignment. The Parties hereto represent, covenant, and warrant
that they have not directly or indirectly assigned, transferred, encumbered, or
purported to assign, transfer, or encumber to any person or entity any portion
of any liability, claim, demand, action, cause of action or rights herein
released and discharged except as set forth herein.

42. Governing Law. All terms of this Settlement Agreement and the Exhibits
hereto shall be governed by and interpreted according to the laws of the State
of California.

43. Counterparts. This Settlement Agreement may be executed in one or more
counterparts and served by facsimile. All executed copies of this Settlement
Agreement, and photocopies thereof (including facsimile and/or emailed copies of
the signature pages), shall have the same force and effect and shall be as
legally binding and enforceable as the original.

44. Exhibits. The terms of this Settlement Agreement include the terms set forth
in the attached Exhibits, which are incorporated by this reference as though
fully set forth herein. The Exhibits to this Settlement Agreement are an
integral part of the Settlement Agreement. Unless specifically provided
otherwise in the Exhibits to this Settlement Agreement, in the event of any
conflict between the Settlement Agreement and the Exhibits, the terms of the
Settlement Agreement shall control.

45. Construction. The Parties believe the terms of the settlement as set forth
in this Settlement Agreement are a fair, adequate and reasonable settlement of
this Class Action and have arrived at this Settlement Agreement in arms-length
negotiations and with the assistance of a professional mediator, taking into
account all relevant factors, present and potential. This Settlement Agreement
has been drafted jointly by counsel for the Parties. Hence, in any construction
or interpretation of this Settlement Agreement, the same shall not be construed
against any of the Parties.

 

25



--------------------------------------------------------------------------------

46. Retention of Jurisdiction. The Court shall retain jurisdiction with respect
to the interpretation, implementation and enforcement of the terms of this
Settlement Agreement and all orders and judgments entered in connection
therewith, and the Parties and their counsel hereto submit to the jurisdiction
of the Court for purposes of interpreting, implementing and enforcing the
settlement embodied in this Agreement and all orders and judgments entered in
connection therewith.

47. Agreement of Matthew Ozga and Boris Moshkovich. Matthew Ozga and Boris
Moshkovich agree not to object to or appeal any of the terms of this Settlement
Agreement.

48. No Signature Required by Eligible Class Members on Settlement Agreement.
Because the Eligible Class Members are so numerous, it is impossible or
impractical to have each one execute this Settlement Agreement. The Class Notice
and the Claim Form, Exhibits A and B hereto, will advise all Eligible Class
Members of the binding nature of the release and such shall have the same force
and effect as if this Settlement Agreement were executed by each Eligible Class
Member.

49. Titles and Captions of No Force. Paragraph titles or captions contained
herein are inserted as a matter of convenience and for reference, and in no way
define, limit, extend, or describe the scope of this Settlement Agreement or any
of its provisions. Each term of this Settlement Agreement is contractual and not
merely a recital.

50. Mutual Full Cooperation. The Parties agree to fully cooperate with each
other to accomplish the terms of this Settlement Agreement, including but not
limited to, executing such documents and taking such other action as may
reasonably be necessary to implement the terms of this Settlement Agreement.

 

26



--------------------------------------------------------------------------------

51. Invalid Without Court Approval. This Settlement Agreement is subject to
approval by the Court. In the event it is not approved, it shall be deemed null
and void, of no force and effect, and of no probative value, and the Parties
hereto represent, warrant, and covenant that it will not be used or referred to
for any purpose whatsoever.

 

Date: 1/19/10   /s/ Matthew Ozga   MATTHEW OZGA,   Personally and as
Representative Plaintiff Date: 1/20/10  

SCHNEIDER WALLACE

COTTRELL BRAYTON

KONECKY LLP

  BERGER & MONTAGUE, P.C.   /s/ Hank Willson   HANK WILLSON   Counsel for
Plaintiff and the Settlement Class Date: 1/20/10   U.S. REMODELERS, INC.   /s/
Murray Gross   MURRAY GROSS,   CEO of U.S. Remodelers, Inc. Date: 1/20/10  
LANDEGGER, BARON, LAVENANT & INGBER   /s/ Oscar Rivas   OSCAR RIVAS   Counsel
for Defendant U.S. Remodelers, Inc.

 

27